     Case 4:21-cv-10070-MFL-CI ECF No. 6, PageID.70 Filed 02/18/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

STRIKE 3 HOLDINGS, LLC,

        Plaintiff,                                  Case No. 21-cv-10070
                                                    Hon. Matthew F. Leitman
v.

JOHN DOE subscriber assigned IP
address 99.44.201.110,

     Defendant.
__________________________________________________________________/

 ORDER GRANTING IN PART PLAINTIFF’S MOTION FOR LEAVE TO
    SERVE A THIRD-PARTY SUBPOENA PRIOR TO A RULE 26(f)
                  CONFERENCE (ECF No. 4)

        In this action, Plaintiff Strike 3 Holdings, LLC alleges that Defendant John

Doe violated its copyrights. (See Compl., ECF No. 1.) Currently, Strike 3 is only

able to identify the Defendant by his or her internet protocol (“IP”) address. On

January 29, 2021, Strike 3 filed a motion for leave to serve a third-party subpoena

that seeks John Doe’s name and contact information from his or her internet service

provider (the “ISP”). (See Mot., ECF No. 4.) The Court concludes that Strike 3 has

shown good cause for its request to serve a subpoena before the conference required

by Federal Rule of Civil Procedure 26(f) and before the Court has held its initial

scheduling conference under Federal Rule of Civil Procedure 16. Accordingly, it is




                                          1
  Case 4:21-cv-10070-MFL-CI ECF No. 6, PageID.71 Filed 02/18/21 Page 2 of 3




HEREBY ORDERED that the Strike 3’s motion for leave to serve a subpoena on

John Doe’s ISP is GRANTED IN PART as follows.

      1. Strike 3 may serve the ISP with a Rule 45 subpoena commanding the ISP

         to provide Strike 3 with the true name and address of the Defendant to

         whom the ISP assigned an IP address as set forth in the Complaint. Strike

         3 shall not seek or obtain the telephone number or email address of the

         Defendant. Furthermore, Strike 3 shall attach to any such subpoena (1) a

         copy of this Order and (2) a copy of the Court’s Protective Order that it

         entered in this case (see Protective Order, ECF No. 5).

      2. Strike 3 may also serve a Rule 45 subpoena in the same manner as above

         on any service provider that is identified in response to a subpoena as a

         provider of internet services to the Defendant.

      3. If the ISP qualifies as a “cable operator,” as defined by 47 U.S.C. § 522(5),

         which states:

            the term “cable operator” means any person or group of persons

            (A)     who provides cable service over a cable system and directly or

                  through one or more affiliates owns a significant interest in such

                  cable system, or

            (B)     who otherwise controls or is responsible for, through any

                  arrangement, the management and operation of such a cable system.


                                          2
  Case 4:21-cv-10070-MFL-CI ECF No. 6, PageID.72 Filed 02/18/21 Page 3 of 3




it shall comply with 47 U.S.C. § 551(c)(2)(B), which states:

            A cable operator may disclose such [personal identifying]
            information if the disclosure is . . . made pursuant to a
            court order authorizing such disclosure, if the subscriber is
            notified of such order by the person to whom the order is
            directed.

by sending a copy all documents received from Strike 3 to the Defendant.

      4. Strike 3 may only use the information disclosed in response to a Rule 45

          subpoena served on the ISP for the purpose of protecting and enforcing its

          rights as set forth in its Complaint.

      5. Until further order of the Court, the Defendant shall be identified in all

          public filings in this action as “John Doe.” In addition, until further order

          of the Court, no party shall use the name, address, or any other identifying

          contact information of the Defendant in any public filing in this case.

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
Dated: February 18, 2021                UNITED STATES DISTRICT JUDGE


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 18, 2021, by electronic means and/or
ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764


                                           3
